1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     ANGELICA CHRISTINA LIMCACO,                   Case No. 2:18-cv-01685-MMD-GWF

7                                    Plaintiff,                      ORDER
             v.
8
      WYNN LAS VEGAS, LLC., a Nevada
9     limited liability company, STEVE WYNN,
      an individual, DOES 1 through 10,
10    inclusive and ROE CORPORATIONS 1
      through 10, inclusive,
11
                                 Defendants.
12

13   I.     SUMMARY

14          This is an employment discrimination case. Before the Court are two motions to

15   dismiss filed by Defendant Steve Wynn and Defendant Wynn Las Vegas, LLC (“WLV”),

16   respectively.1 (ECF Nos. 23, 34.) Additionally before the Court are Plaintiff Angelica

17   Christina Limcaco’s requests for judicial notice. (ECF Nos. 39, 47, 54.)2

18          The Court grants WLV’s motion to dismiss in part and dismisses Plaintiff’s federal

19   claims as time-barred. The Court declines to exercise supplemental jurisdiction over the

20   remaining state law claims and will dismiss them without prejudice. The Court denies Mr.

21   Wynn’s motion to dismiss as moot, given that Plaintiff advances only state law claims

22   ///
23   ///

24          1The  Court has reviewed the responses and replies to these motions. (ECF Nos.
25   28, 29 (notice of corrected image), 31, 37, 38.) WLV filed an earlier motion to dismiss (ECF
     No. 11) that became moot when Plaintiff filed her First Amended Complaint (ECF No. 13).
26   Accordingly, the Court will deny WLV’s first motion to dismiss as moot.
            2The  Court has reviewed WLV’s motions to strike the first two of those requests
27
     (ECF Nos. 40, 48), Plaintiff’s responses to those motions (ECF Nos. 42, 50), and WLV’s
28   replies (ECF Nos. 43, 53). The Court also has reviewed Mr. Wynn’s responses to the first
     two of Plaintiff’s requests (ECF Nos. 41, 49) and Plaintiff’s replies (ECF Nos. 44, 51).
1    against him. The Court denies Plaintiff’s requests for judicial notice as improper surreplies

2    and denies WLV’s motions to strike as moot.

3    II.    BACKGROUND

4           The following facts are taken from the First Amended Complaint (“FAC”) (ECF No.

5    13) unless otherwise indicated.

6           Plaintiff worked as a salon manager at WLV from June 13, 2005, until about June

7    2006. (Id. at 7, 10.) During that time, numerous co-workers reported to Plaintiff that Mr.

8    Wynn sexually assaulted them. (See id. at 8-10.) Plaintiff reported these incidents to her

9    supervisor, Doreen Whennen, but Whennen failed to take action. (Id. at 2, 10.) Plaintiff

10   took her concerns to the president of WLV, Andrew Pascal, and was terminated shortly

11   thereafter, ostensibly because other employees complained about her. (Id. at 10.) Plaintiff

12   was unable to find work in Las Vegas and alleges that she was blacklisted. (Id. at 10, 23.)

13   As a result, Plaintiff moved to Los Angeles. (Id. at 10.)

14          Plaintiff was traumatized by these events and kept them to herself for roughly

15   twelve years, until Mr. Wynn resigned from WLV’s parent company. (Id. at 11-12.) Plaintiff

16   was concerned that she would face violence if she spoke out because she heard, among

17   other things, that taking action against WLV would result in being terminated and

18   blacklisted in the gaming industry and elsewhere; that Mr. Wynn bought a media

19   publication in order to kill a story about himself and a woman who disappeared on a boat;

20   and that Mr. Wynn “was more powerful than the police and that there may be people buried

21   in the desert because of Mr. Wynn.” (Id. at 3, 9.) Plaintiff was also concerned because a

22   former employee—Andrea—was terminated and seemingly disappeared after alleging

23   sexual assault by Mr. Wynn. (Id. at 2-3.)

24          About three months after Mr. Wynn resigned, Plaintiff filed a charge of

25   discrimination with the Nevada Equal Rights Commission (“NERC”). (Id. at 4 (alleging that

26   Mr. Wynn resigned on February 7, 2018), id. at 7 (alleging that NERC charge was filed on

27   May 16, 2018).) A charge was then filed with the Equal Employment Opportunity

28   ///

                                                   2
1    Commission (“EEOC”) on May 23, 2018. (Id. at 7.) The EEOC issued a right-to-sue letter

2    on June 11, 2018. (Id.)

3           Plaintiff asserts four claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

4    § 2000 et. seq. (first through fourth claim) for retaliation and hostile work environment

5    against WLV, and the following state law claims: retaliation in violation of NRS § 613.340

6    against WLV, wrongful termination in violation of public policy against WLV, intentional

7    infliction of emotional distress (“IIED”) against WLV, civil conspiracy against all

8    Defendants, interference with contractual relations against Mr. Wynn, and interference

9    with economic advantage against Mr. Wynn. (ECF No. 13 at 13-23.)

10   III.   LEGAL STANDARD

11          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

12   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

13   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

14   R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

15   not require detailed factual allegations, it demands more than “labels and conclusions” or

16   a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

17   662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Factual allegations

18   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

19   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

20   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

21          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

22   apply when considering motions to dismiss. First, a district court must accept as true all

23   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

24   to the assumption of truth. Iqbal, 556 U.S. at 679. Mere recitals of the elements of a cause

25   of action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

26   district court must consider whether the factual allegations in the complaint allege a

27   plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

28   complaint alleges facts that allow a court to draw a reasonable inference that the

                                                     3
1    defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

2    permit the court to infer more than the mere possibility of misconduct, the complaint has

3    alleged—but not shown—that the pleader is entitled to relief. Id. at 679. When the claims

4    in a complaint have not crossed the line from conceivable to plausible, the complaint must

5    be dismissed. Twombly, 550 U.S. at 570.

6           A complaint must contain either direct or inferential allegations concerning “all the

7    material elements necessary to sustain recovery under some viable legal theory.”

8    Twombly, 550 U.S. at 562 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

9    1106 (7th Cir. 1989)).

10   IV.    WLV’S MOTION TO DISMISS (ECF NO. 23)

11          WLV argues, inter alia, that all claims asserted against it are time-barred. (ECF No.

12   23 at 4.) Because the Court agrees that the federal claims are time-barred, the Court

13   declines to address WLV’s arguments relating to the state law claims.

14           It is undisputed that Plaintiff’s federal claims—arising out of events taking place

15   more than eleven years ago—are time-barred. Exhaustion of administrative remedies

16   under Title VII requires plaintiffs to file a charge of discrimination “within 180 days from the

17   last act of alleged discrimination” or, in a state like Nevada that has its own local agency,

18   within 300 days of the last discriminatory act. 42 U.S.C. § 2000e-5(e)(1); Laquaglia v. Rio

19   Hotel & Casino, Inc., 186 F.3d 1172, 1175 (9th Cir. 1999). “In a Title VII suit, failure to file

20   an EEOC charge within the prescribed 300-day period is not a jurisdictional bar, but it is

21   treated as a violation of a statute of limitations, complete with whatever defenses are

22   available to such a violation, such as equitable tolling and estoppel.” Santa Maria v. Pac.

23   Bell, 202 F.3d 1170, 1176 (9th Cir. 2000). Thus, Plaintiff argues that WLV should be

24   equitably estopped from asserting the statute of limitations as a defense because WLV

25   and Mr. Wynn threatened and intimidated her into silence. (See generally ECF No. 28.)

26   The Court finds that Plaintiff has failed to allege facts sufficient to justify equitable estoppel

27   and dismisses Plaintiff’s federal claims as time-barred.

28   ///

                                                     4
1           “Equitable estoppel, sometimes called fraudulent concealment, ‘focuses primarily

2    on the actions taken by the defendant in preventing a plaintiff from filing suit . . . .

3    [including] the plaintiff’s actual and reasonable reliance on the defendant’s conduct or

4    representations.’” Huseman v. Icicle Seafoods, Inc., 471 F.3d 1116, 1121 (9th Cir. 2006)

5    (alterations in original) (quoting Santa Maria, 202 F.3d at 1176). “Equitable estoppel may

6    be invoked ‘if the defendant takes active steps to prevent the plaintiff from suing in time,’

7    such as by misrepresenting or concealing facts necessary to the discrimination claim.”

8    Coppinger-Martin v. Solis, 627 F.3d 745, 751 (9th Cir. 2010) (internal citations omitted)

9    (quoting Santa Maria, 202 F.3d at 1176-77). “A finding of equitable estoppel rests on the

10   consideration of a non-exhaustive list of factors, including: (1) the plaintiff’s actual and

11   reasonable reliance on the defendant’s conduct or representations, (2) evidence of

12   improper purpose on the part of the defendant, or of the defendant’s actual or constructive

13   knowledge of the deceptive nature of its conduct, and (3) the extent to which the purposes

14   of the limitations period have been satisfied.” Santa Maria, 202 F.3d at 1176. “The doctrine

15   of equitable estoppel . . . is based on the principle that a party ‘should not be allowed to

16   benefit from its own wrongdoing.’” Estate of Amaro v. City of Oakland, 653 F.3d 808, 813

17   (9th Cir. 2011) (quoting Collins v. Gee West Seattle LLC, 631 F.3d 1001, 1004 (9th Cir.

18   2011)).

19          Plaintiff bases her argument for equitable estoppel partly on the same events that

20   give rise to her retaliation claims—her termination and blacklisting. (ECF No. 28 at 18.)

21   But a plaintiff asserting equitable estoppel “must point to some fraudulent concealment,

22   some active conduct by the defendant above and beyond the wrongdoing upon which the

23   plaintiff’s claim is filed, to prevent the plaintiff from suing in time.” Coppinger-Martin, 627

24   F.3d at 751 (quoting Lukovsky v. City & County of San Francisco, 535 F.3d 1044, 1052

25   (9th Cir. 2008)). Thus, the Court must reject Plaintiff’s argument to the extent that the

26   “alleged basis for equitable estoppel is the same as [her] cause of action.” Id. (alteration

27   in original) (quoting Lukovsky, 535 F.3d at 1052).

28   ///

                                                   5
1           The remainder of Plaintiff’s argument for equitable estoppel is based on the

2    following: (1) Plaintiff heard that Mr. Wynn was more powerful than the police and that

3    people were buried in the desert because of him; (2) Plaintiff heard that a woman

4    disappeared on a boat with Mr. Wynn; (3) Plaintiff’s employee—Andrea—was terminated

5    and seemingly disappeared after alleging sexual assault by Mr. Wynn; (4) Plaintiff was

6    aware of other employees who seemingly disappeared; (5) Plaintiff’s supervisor

7    threatened Plaintiff by telling Plaintiff never to speak about Andrea’s alleged sexual

8    assault; and (6) Plaintiff perceived Mr. Wynn to wield “immense power” and an “ability to

9    operate outside the law.” (ECF No. 28 at 13-15, 18.) Plaintiff alleges that Defendants’

10   conduct caused her to fear that she would be blacklisted in the Los Angeles spa industry,

11   kidnapped, or murdered if she pursued her legal claims. (Id. at 9, 17.)

12          But Plaintiff has failed to allege any actual threat.3 Plaintiff does not allege that Mr.

13   Wynn or any employee of WLV actually threatened to blacklist, kidnap, or murder her if

14   she spoke out. Rather, Plaintiff alleges that her supervisor instructed her to refrain from

15   speaking about Andrea’s alleged sexual assault. Viewed in isolation, that instruction does

16   not constitute a threat.

17          Plaintiff may have understood her supervisor’s instruction as a threat based on the

18   rumors she heard about Mr. Wynn. (See id. at 17.) But Plaintiff has not alleged that the

19   conduct at the heart of those rumors was designed to prevent Plaintiff from pursuing her

20   legal claims. For example, Plaintiff does not allege that Mr. Wynn killed a woman on a

21   boat for the purpose of discouraging Plaintiff from pursuing her legal claims. And a

22   consideration in determining whether to apply equitable estoppel is whether a defendant

23   acted with an “improper purpose” to prevent a plaintiff from filing suit. See Santa Maria,

24   202 F.3d at 1176.

25   ///

26   ///
            3WLV   argues that threats of violence alone are insufficient to trigger equitable
27
     estoppel because a threat does not conceal information or mislead the plaintiff. (ECF No.
28   31 at 4-5.) The Court need not decide this issue because Plaintiff has not alleged a threat
     of violence.
                                                  6
1           To the extent that Defendants’ alleged conduct might have dissuaded Plaintiff from

2    pursuing her claims initially, more than eleven years elapsed before Plaintiff finally took

3    action. Plaintiff does not allege that she had any contact with Defendants during that time,

4    or that she continued to hear rumors about Defendants’ mafia-like conduct. While

5    Plaintiff’s subsequent supervisor in Los Angeles—Jose Eber—had close ties to Mr. Wynn

6    and his wife (ECF No. 28 at 20), Plaintiff does not allege that Eber threatened her or that

7    he was susceptible to intimidation or coercion by Defendants.

8           Plaintiff’s allegations are troubling if true, and it is clear that Plaintiff may have found

9    her work environment intimidating, oppressive, and frightening, but Plaintiff has not

10   alleged facts to show that Defendants would “benefit from [their] own wrongdoing” by

11   asserting a statute of limitations defense. See Estate of Amaro, 653 F.3d at 813. Plaintiff’s

12   allegations show that sexual assaults were concealed but not that Defendants attempted

13   to silence her or induce her to forgo her legal claims.

14          The cases Plaintiff relies upon do not persuade the Court otherwise. The bulk of

15   these cases involve children who allegedly were sexually assaulted and then threatened

16   or intimidated into silence. See Nolde v. Frankie, 964 P.2d 477, 479 (Ariz. 1998); John R.

17   v. Oakland Unified Sch. Dist., 769 P.2d 948, 949 (Cal. 1989); Doe v. Bakersfield, 39 Cal.

18   Rptr. 3d 79, 80 (Cal. Ct. App. 2006); Christopher P. v. Mojave Unified Sch. Dist., 23 Cal.

19   Rptr. 2d 353, 355 (Cal. Ct. App. 1993). Plaintiff does not allege that she was sexually

20   assaulted herself, and Plaintiff has not plausibly alleged that she was threatened.

21          Accordingly, the Court will grant WLV’s motion to dismiss in part and dismiss

22   Plaintiff’s federal claims as time-barred.

23   V.     REQUESTS FOR JUDICIAL NOTICE

24          Plaintiff requested judicial notice of the following: (1) a complaint against WLV and

25   its parent company filed by the Nevada Gaming Control Board (ECF No. 39 at 2; ECF No.

26   39-1 (complaint)); (2) the stipulation for settlement and order among those entities (ECF

27   No. 39 at 2; ECF No. 39-2 (stipulation); ECF No. 47 at 2, 86-93 (fully executed stipulation));

28   (3) the addendum to the stipulation (ECF No. 47 at 2, 95-96); (4) the transcript from the

                                                     7
1    hearing in that case (ECF No. 47 at 2, 7-84); and (5) the existence of an investigative

2    report by the Massachusetts Gaming Commission and certain facts it contains (ECF No.

3    54 at 2; ECF No. 54-1).

4           Mr. Wynn opposed Plaintiff’s first two requests (ECF Nos. 41, 49), and WLV moved

5    to strike them (ECF No. 40, 48). WLV contends that the requests constitute improper

6    surreplies in violation of LR 7-2(b).4 (ECF No. 40 at 2; ECF No. 48 at 3.) The Court agrees

7    with WLV—the requests contain substantive discussion of the merits of Plaintiff’s claims

8    and equitable estoppel argument. (See ECF No. 39 at 3-5; ECF No. 47 at 4.) Accordingly,

9    the Court will grant WLV’s motions to strike Plaintiff’s first two requests for judicial notice.

10   By the same logic, the Court will strike Plaintiff’s third request for judicial notice as an

11   improper surreply. (See ECF No. 54 at 2 n.1 (discussing how the attached documents

12   support Plaintiff’s hostile work environment claims).)

13   VI.    REMAINING CLAIMS

14          “If the court determines at any time that it lacks subject-matter jurisdiction, the court

15   must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Plaintiff’s FAC contains four claims that

16   raise federal questions. (ECF No. 13 at 13-17.) Having resolved the federal claims in this

17   case, the Court declines to exercise supplemental jurisdiction over the remaining state law

18   claims.5 See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise

19   supplemental jurisdiction over a claim under subsection (a) if the district court has

20   dismissed all claims over which it has original jurisdiction.”). Accordingly, the Court will

21   dismiss the state law claims without prejudice. Given that the only claims against Mr. Wynn

22   are dismissed for lack of subject matter jurisdiction, the Court will deny Mr. Wynn’s motion

23   to dismiss as moot.

24   ///

25   ///
26
            4Local   Rule 7-2(b) prohibits parties from filing surreplies without leave of court.
27
            5The Court also lacks independent diversity jurisdiction under 28 U.S.C. § 1332
28   over the remaining state law claims because Plaintiff has not alleged that the amount in
     controversy exceeds $75,000. (ECF No. 13 at 24-26.)
                                               8
1    VII.    CONCLUSION

2            The Court notes that the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the motions before

5    the Court.

6            It is therefore ordered that Defendant WLV’s motion to dismiss (ECF No. 23) is

7    granted as to Plaintiff’s federal claims. The Court dismisses Plaintiff’s federal claims and

8    declines to exercise supplemental jurisdiction over the remaining state law claims. Thus,

9    the Court dismisses Plaintiff’s First Amended Complaint (ECF No. 13) in its entirety.

10   Plaintiff’s state law claims are dismissed without prejudice.

11           It is further ordered that Plaintiff’s requests for judicial notice (ECF Nos. 39, 47, 54)

12   are denied.

13           It is further ordered that Defendant WLV’s motions to strike (ECF Nos. 40, 48) are

14   denied as moot.

15           It is further ordered that Defendant Steve Wynn’s motion to dismiss (ECF No. 34)

16   is denied as moot.

17           It is further ordered that Plaintiff’s first motion to dismiss (ECF No. 11) is denied as

18   moot.

19           The Clerk of Court is directed to enter judgment in accordance with this order and

20   close this case.

21           DATED THIS 18th day of April 2019.

22

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25

26

27
28

                                                     9
